Citation Nr: 1514634	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claims for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities were included on the VA Form 8, Certification of Appeal, and certified to the Board.  However, these additional claims are not on appeal, as the Veteran appealed only his claim for entitlement to service connection for a back disability, as reflected on his February 2011 VA Form 9.  

This appeal was processed electronically using the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his February 2011 VA Form 9, the Veteran initially requested a travel board hearing.  In August 2014, the RO informed the Veteran that he was placed on a waiting list for a travel board hearing.  Upon receipt of the letter, the Veteran contacted the RO and stated that he wanted a videoconference hearing in lieu of the travel board hearing.  See the August 2014 report of general information.  In a December 2014 letter, the RO informed the Veteran of his upcoming scheduled travel board hearing in January 2015.  The Veteran responded back to the RO in a December 2014 statement again requesting a videoconference hearing, specifically at the West Palm Beach (WPB) Mini Service Center.  Below the Veteran's request was a handwritten notation to reschedule the January 2015 travel board hearing for a WPB videoconference hearing.  There is no indication that the Veteran has been scheduled for such hearing.  As such, a remand is warranted to schedule the Veteran for a videoconference hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the West Palm Beach, Florida, RO Out-Based Service Center.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the electronic folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




